DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to a rearview mirror that comprises a glue-filled fluorophor, wherein the glue-filled fluorophor is located between LED lights and the glass, and light rays emitted from the LED lights pass through the glue-filled fluorophor and are directed towards the glass; and the glue-filled fluorophor comprises a body and an extension portion, the body being flush with the LED lights, and the extension portion located above the body and higher than the LED lights. Additionally, the prior art does not teach or suggest a rearview mirror having a display instrument function, comprising an On-Board Diagnostic (OBD), a Microcontroller Unit (MCU) and LED lights, wherein the OBD is configured to acquire information on rpm and vehicle speed, and transmit the information on rpm and vehicle speed to the MCU; the MCU is in signal connection with the OBD, and is configured to receive the information on rpm and vehicle speed, then 

The closest prior art of reference, Ostreko et al. (U.S. Publication No. 2010/0201896), discloses a rearview mirror assembly including an electrochromic glass element and a PCB for mounting electrical components. An LCD is mounted to the PCB while a plurality of LEDs are also mounted to the same PCB below the LCD for providing backlighting. However, Ostreko does not expressly disclose a glue-filled fluorophor, wherein the glue-filled fluorophor is located between LED lights and the glass, and light rays emitted from the LED lights pass through the glue-filled fluorophor and are directed towards the glass; and the glue-filled fluorophor comprises a body and an extension portion, the body being flush with the LED lights, and the extension portion located above the body and higher than the LED lights.

The next closest prior art of reference, Zhang (CN 101954884 A), discloses an anti-dazzle vehicle interior mirror system with an information display that is further integrated with functions of vehicle electronics to provide convenience and safety functions and provide driving assistance to the vehicle operator. However, Zhang does not expressly disclose a rearview mirror having a display instrument function, comprising an On-Board Diagnostic (OBD), a Microcontroller Unit (MCU) and LED lights, wherein the OBD is configured to acquire information on rpm and vehicle speed, and transmit the information on rpm and vehicle speed to the MCU; the MCU is in signal connection with the OBD, and is configured to receive the information on rpm and vehicle speed, then generate control information according to the information on rpm and vehicle speed, and transmit the control information to a corresponding LED light; and the LED lights are in signal connection with the MCU, and are configured to light up upon receipt of the control information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488